Dear Mr. Bell:
You have requested an opinion of this office concerning whether or not the Tensas Parish Police Jury may purchase a piece of property for a new parish health unit for a price that exceeds the appraised value of the property.
It is the opinion of this office that the purchase of immovable property for a price that exceeds the appraised value of the property would be tantamount to a donation of public funds; and, therefore, a violation of Article VII, § 14(A) of the 1974 Constitution. See: Opinion No. 89-581.
If we may be of any further service to you in this matter, please do not hesitate to contact our office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: ROBERT H. CARPENTER JR. Assistant Attorney General
RPI/RHC/tp